SECOND DIVISION
                                                                September 26, 2006




No. 1-05-0464

THE PEOPLE OF THE STATE OF ILLINOIS, )                   Appeal from the
                                                         )     Circuit Court of
       Plaintiff-Appellee,                       )       Cook County.
                                                         )
              v.                                         )
                                                         )
DERRICK CARPENTER,                                       )     Honorable
                                                         )     Bertina E. Lampkin,
       Defendant-Appellant.                      )       Judge Presiding.


       PRESIDING JUSTICE WOLFSON delivered the opinion of the court:

       Most of us, at some point in our lives, will create a secret hiding place for items

we wish to protect against intrusion by others. But when the owner or driver of a vehicle

intends to conceal the hiding place from the police, or to conceal something in it from

the police, he runs afoul of a criminal statute. The important question in this case is

whether the statute offends the due process provisions of the United States and Illinois

constitutions. We hold the statute is unconstitutional and we reverse the defendant=s

conviction.

       Following a bench trial, defendant Derrick Carpenter was convicted of having a

false or secret compartment in a motor vehicle under section 12-612 of the Illinois

Vehicle Code (Code) (625 ILCS 5/12-612 (West 2004)) (Asecret compartment statute@)

and sentenced to two years= imprisonment.

       On appeal, defendant contends: (1) the secret compartment statute is

unconstitutionally vague; (2) the statute violates substantive due process; (3) he was
1-05-0464

not proved guilty beyond a reasonable doubt; and (4) he was denied due process of law

when the trial court entered a finding of guilt based on facts not supported by the record.

FACTS

       At 1:45 a.m. on June 22, 2004, Chicago police officer Edmund Szudy and his

partner were on routine patrol when they were flagged down by Sergeant Sherry.

Sergeant Sherry told Officer Szudy that he had received a complaint from a female

about two black men who had tried to lure her into a white van with a gun near the

intersection of 39th and King Drive. This evidence was admitted for the limited purpose

of showing why the officers went to the intersection, not for the truth of the out of court

words. Officers Szudy and his partner drove to a motel parking lot near 39th and King

Drive and saw a white van matching Sergeant Sherry=s description. Defendant was

sitting in the driver=s seat of the van and defendant=s brother was sitting in the

passenger=s seat.

       Officer Szudy approached the van on the passenger side. He saw defendant

reach towards the dashboard to grab something. Officer Szudy drew his gun. He told

the defendant to raise his hands and step out of the vehicle. When Officer Szudy

looked into the van, he saw the butt end of what appeared to be a handgun sticking out

from an open compartment in the dashboard. Officer Evans retrieved the gun from the

compartment and determined it was a BB gun. An owner=s manual for the vehicle was

also found inside the compartment. No contraband, drugs, or firearms were recovered

from the vehicle.

       Officer Szudy noted the compartment Awas open and usually and [sic] air bag

                                            -2-
1-05-0464

would be there but the air bag was removed.@ Officer Szudy noted the compartment

was Aclearly where the air bag would be.@

       The State admitted into evidence three photographs of the van=s interior.

People=s Exhibits #2 and #3 show the compartment with its lid open. People=s Exhibit

#4 shows the compartment with its lid closed.

       Defendant testified that he purchased the van three weeks before his arrest. He

did not make any changes to the van. There was no air bag in the compartment when

he purchased the van. Defendant used the compartment Ato keep important papers in

there and the manual that came to [sic] the car.@ Defendant admitted he put his BB gun

in the compartment. On cross-examination, defendant first said he knew the

compartment was where the air bag was supposed to be. When asked again if he knew

the compartment was supposed to contain an air bag, he responded, A[n]ot really.@

       The trial court found defendant guilty and sentenced him to two years=

imprisonment.

DECISION

       The defendant directs a two-part constitutional attack on the secret compartment

statute. He relies on the due process provisions of Amendments V and XIV of the

United States Constitution, and Article I, section 2, of the Illinois Constitution. U.S.

Const., amends. V, XIV; Ill. Const. 1970, art. I, ' 2.

       First, he contends the statute is unconstitutionally vague.

       Second, he contends the statute sweeps too broadly and potentially punishes

innocent conduct.

                                             -3-
1-05-0464

       Although the defendant did not raise these constitutional issues in the trial court,

he has the right to challenge the statute for the first time on appeal. People v. Christy,

139 Ill. 2d 172, 176, 564 N.E.2d 770 (1990). The State does not contend otherwise.

       As we analyze the secret compartment statute we bear in mind certain principles

a court must apply when considering whether a statute is constitutional. A statute is

presumed constitutional, and the party challenging its constitutionality bears the burden

of demonstrating its invalidity. In re K.C., 186 Ill. 2d 542, 550, 714 N.E.2d 491 (1999).

We have a duty to construe a statute in a manner that upholds its constitutionality if

reasonably possible. People v. Shephard, 152 Ill. 2d 489, 499, 605 N.E.2d 518 (1992).

We conduct a de novo review of its constitutionality. People v. Malchow, 193 Ill. 2d
413, 418, 739 N.E.2d 433 (2000).

       We now examine the secret compartment statute.

I. Statute

       Subsections (a) and (b) of section 12-612 create Class 4 felonies:

              A(a) Offenses. It is unlawful for any person to own or operate

              any motor vehicle he or she knows to contain a false or

              secret compartment. It is unlawful for any person to

              knowingly install, create, build, or fabricate in any motor

              vehicle a false or secret compartment.

              (b) Definitions. For purposes of this section, a Afalse or

              secret compartment@ means any enclosure that is intended

              and designed to be used to conceal, hide, and prevent

                                            -4-
1-05-0464

              discovery by law enforcement officers of the false or secret

              compartment or its contents, and which is integrated into a

              vehicle. For purposes of this Section, a person=s intention to

              use a false or secret compartment to conceal the contents of

              the compartment from a law enforcement officer may be

              inferred from factors including but not limited to, the

              discovery of a person, firearm, controlled substance, or other

              contraband within the false or secret compartment, or from

              the discovery of evidence of the previous placement of a

              person, firearm, controlled substance, or other contraband

              within the false or secret compartment.@ 625 ILCS 5/12-

              612(a), (b) (West 2004).

       Subsection (c) of the statute provides that the vehicle containing a false or secret

compartment, as well as any items in it, shall be subject to seizure by law enforcement

officers.

       We read the statute as creating separate offenses. The statute is violated when

an owner or operator of a vehicle knows the vehicle contains a false or secret

compartment or knowingly installs, creates, builds, or fabricates a false or secret

compartment in the vehicle, and the owner or operator intends and designs the

compartment to conceal, hide, and prevent discovery of the compartment by law

enforcement officers.

       The statute also is violated when the owner or operator knows the vehicle

                                            -5-
1-05-0464

contains a false or secret compartment or knowingly installs, creates, builds, or

fabricates a false or secret compartment in the vehicle, and he intends to conceal, hide,

and prevent discovery by law enforcement officers of the contents of the compartment.

       In all instances, the compartment must be integrated into the vehicle. Where the

hiding of contents is concerned, the statute lists non-exclusive factors to infer the

person=s intent to conceal.

       Deciding which part of the statute this defendant was convicted of violating is not

a simple matter. The one-count Information filed against him alleges only the first

sentence of subsection (a), but does not charge any of the Aintent and design@ required

by subsection (b). That is, all that is alleged is that defendant Aowned or operated a

motor vehicle, to wit, a 1992 Oldsmobile, which he knew to contain a false or secret

compartment.@ No crime there. Our best reading of the trial court=s comments at the

time of conviction leads us to conclude it found defendant guilty of knowingly driving a

vehicle with a secret compartment designed and intended to conceal the compartment

and its contents from the police. Since the defendant never has contended he was not

charged with a crime, we move on to consider his constitutional claims. See People v.

Okundaye, 189 Ill. App. 3d 601, 606, 545 N.E.2d 505 (1989).

II. Vagueness

       A vagueness challenge is a due process challenge that examines whether a

statute A >give[s] [a] person of ordinary intelligence a reasonable opportunity to know

what is prohibited, so that he may act accordingly.= @ People v. Greco, 204 Ill. 2d 400,

416, 790 N.E.2d 846 (2003), quoting Russell v. Department of Natural Resources, 183

                                            -6-
1-05-0464

Ill. 2d 434, 442, 701 N.E.2d 1056 (1998). A statute is unconstitutionally vague if its

Aterms are so ill-defined that the ultimate decision as to [its] meaning rests on the

opinions and whims of the trier of fact rather than objective criteria or facts.@ People v.

Boclair, 202 Ill. 2d 89, 103, 789 N.E.2d 734 (2002); People v. Parker, 354 Ill. App. 3d
40, 48, 820 N.E.2d 1016 (2004). However, a statute will not be rendered

unconstitutionally vague merely because one can imagine hypothetical disputes over

the meaning of certain terms. Greco, 204 Ill. 2d at 416.

       We first address the issue of defendant=s standing to challenge the statute.

Vagueness challenges to statutes that do not involve first amendment freedoms are to

be analyzed in light of the particular facts of the case. Greco, 204 Ill. 2d at 857. In this

case, the secret compartment statute does not implicate any first amendment rights;

therefore, any vagueness challenges must be reviewed based on the facts of the case.

See Parker, 354 Ill. App. 3d at 48.

       In Parker, after searching the defendant=s minivan, a police expert in secret

compartments discovered a 9mm handgun in a secret compartment built into the

dashboard and found more than four kilograms of cocaine hidden in secret

compartments located in the rear of the van. Following a bench trial, the defendant was

convicted of operating a vehicle with an illegal secret compartment under section 12-

612 of the Code.

       We found defendant had no standing to challenge the secret compartment

statute on vagueness grounds because he offered no proof the statutory language did

not clearly prohibit the conduct he was charged with. Parker, 354 Ill. App. 3d at 48.

                                             -7-
1-05-0464

       Here, defendant seeks to challenge the validity of the secret compartment statute

as it applies to his particular case. Unlike Parker, the allegedly secret compartment in

defendant=s dashboard did not contain any contraband, firearms, or drugs. Instead, the

police recovered a vehicle owner=s manual and a BB gun from the compartment. It is

not a crime to possess a BB gun unless it is used in a dangerous manner. People v.

Ligon, 365 Ill. App. 3d 109, 116, 847 N.E.2d 763 (2006). In light of the facts of this

case, we find defendant has standing to raise the issue of whether the statute=s

language was vague as applied. See Jihan, 127 Ill. 2d at 386.

       While the statute contains words that are not definedB-Aintended and designed@

and Aintegrated,@ for exampleB-we will assume the terms have their Aordinary and

popularly understood meaning.@ People v. Bailey, 167 Ill. 2d 210, 229, 657 N.E.2d 953

(1995). A meaningful reading of the statute requires a committed attention span and

the skills of a linguist. At the same time, we are unable to say it does not convey

Asufficiently definite warnings that can be understood when measured by common

understanding and practices.@ Bailey, 167 Ill. 2d at 229.

       We conclude when a person owns or drives a vehicle knowing it contains an

integrated hidden false or secret compartment he is put on notice he is violating the

statute if he intends to conceal the compartment or its contents from law enforcement

authorities. For that reason we find the statute was not so vague that it violates due

process of law under the facts of this case. See People v. Braddock, 348 Ill. App. 3d
115, 121, 809 N.E.2d 712 (2004).

       Of course, saying the statute is not unconstitutionally vague is not the same thing

                                            -8-
1-05-0464

as saying it does not have some other constitutional infirmity.

III. Substantive Due Process

       The defendant contends the statute sweeps too broadly and encompasses

innocent conduct, thus offending the defendant=s right to substantive due process.

While the statute requires the defendant to own or operate a motor vehicle knowing it

has a hidden or secret compartment, he says it requires no criminal mental state and

potentially punishes innocent conduct. We agree with the defendant.

       The secret compartment statute is not violated unless the defendant intends and

designs the compartment to conceal, hide, and prevent discovery of it or its contents by

law enforcement officers. The statute does not require that contraband or the fruits or

tools of crime be found in the compartment, although it does contain a nonexclusive list

of facts that would support an inference of intent to conceal. Here, a BB gun, legal to

possess, was found partially in and partially out of the open compartment.

       Because the statute is ambiguous in its wording, we have examined the

legislative proceedings of March and May, 1999, when it first was approved as a Class

C misdemeanor, and the later elevation of the offense to a Class 4 felony in July 2003.

See People v. Zaremba, 158 Ill. 2d 36, 40, 630 N.E.2d 797 (1994). Repeatedly, the

sponsors of the bill spoke to its purposeB-to punish those who use secret compartments

in vehicles to carry guns, narcotics, or other contraband. We give some weight to the

comments of a bill=s sponsor. See People v. Cooksey, 309 Ill. App. 3d 839, 847, 723
N.E.2d 784 (1999).

       For example, Senator Madigan:

                                           -9-
1-05-0464

              ATo protect police by prohibiting the installation and use of

              what are known as traps *** That compartment would then

              be either put on an electromagnet or a hydraulic system and

              would then be used to conceal weapons.@ 91st Ill. Gen.

              Assem., Senate Proceedings, March 25, 1999, at 257.

       And the House sponsor, Representative Franks, during a contentious debate,

said the intent of the statute was not to punish the driver of the car if there is nothing in

the secret compartment. AIt has to be used for criminal purposes. *** This Bill makes it

a crime to use secret compartments to hide guns and contraband from police officers.@

91st Ill. Gen. Assem., House Proceedings, May 5, 1999, at 114, 116. And, Ayou have to

have both the compartment and the contraband and the intent to hide it from law

enforcement officials.@ 91st Ill. Gen. Assem., House Proceedings, May 11, 1999, at 39.



       Legislative intent to include illegal purpose in the statute was apparent in 2003,

when the severity of the offense was increased: AThe Bill is to deal with illegal

contraband.@ 93rd Ill. Gen. Assem., House Proceedings, May 8, 2003, at 67

(statements of Representative Acevedo).

       It is clear to us the legislature had salutary goals in mindB-to stop the use of

vehicular secret compartments to hide guns, narcotics, and other contraband.

Unfortunately, the statute does much more. It goes far beyond criminal purpose and

sweeps in conduct we consider innocent. It does not require a criminal purpose.

       In our view, an owner or driver who uses his concealed compartment to keep

                                             -10-
1-05-0464

legally possessed items from view of law enforcement officers has no criminal purpose.

Whether the item is cash, jewelry, a risque magazine, a confidential file, or a BB gun,

the owner or driver has the right to keep it from prying eyesB-whether or not those eyes

are official.

        We do not agree with the State=s contention that the plain language of the statute

does not criminalize the concealment of legally possessed items in the compartment.

We think it does. The list of Aa person, firearm, controlled substance, or other

contraband,@ as it applied to a permissible inference under the Acontents@ portion of the

statute, is not exclusive. The list is Aincluding, but not limited to.@ For example, the BB

gun in this case would not come within the contraband list.

        The State also contends we decided this facial validity issue in Parker. We did

not. In Parker we did not consider whether the secret compartment=s provisions sweep

too broadly and encompass innocent conduct, thus violating the due process provisions

of the United States and Illinois Constitutions.

        We rely on four Illinois Supreme Court decisions to reach our conclusion that the

statute is unconstitutional on its face because it does not require that the offender have

a criminal purpose. They are: People v. Wright, 194 Ill. 2d 1, 25, 740 N.E.2d 755

(2000); In re K.C., 186 Ill. 2d 542, 714 N.E.2d 491 (1999); People v. Zaremba, 158 Ill.
2d 36, 630 N.E.2d 797 (1994); and People v. Wick, 107 Ill. 2d 62, 481 N.E.2d 676

(1985). In each case the supreme court held that because the statute at issue did not

require a culpable mental state, it could be read to apply to wholly innocent conduct. In

each case the supreme court held the statute did not possess a rational relationship to

                                            -11-
1-05-0464

its intended purpose.

       In Wright, a provision of the Illinois Vehicle Code required certain licensed

individuals to maintain records for three years at their places of business. Anyone who

Aknowingly@ failed to keep the records was guilty of a Class 2 felony. 625 ILCS 5/5-

401.2(i) (West 1996). The defendant failed to keep the records. The court held the

intent of the statute was to prevent trafficking in stolen vehicles and their parts. Section

5-401.2(i), however, was not reasonably designed to achieve its purpose. Wright, 194
Ill. 2d at 28. AFor example, an individual who knowingly fails to record the color of a

single vehicle could be convicted of failure to keep records, even if that failure were

caused by a disability, family crisis, or incompetence.@ Because the statute potentially

subjected such innocent conduct to such a severe penalty, the court found it did not

contain a reasonable means of preventing the trafficking of stolen vehicles and parts.

Wright, 194 Ill. 2d at 28.

       In In re K.C., a provision of the Illinois Vehicle Code made it illegal for a person,

without authority, to tamper with, damage, or enter into a vehicle. 625 ILCS 5/4-102

(West 1996). The court held that although the prevention of vandalism and malicious

mischief were undoubtably Alaudable goals,@ protecting otherwise innocent conduct from

criminal prosecution was an equally laudable goal. In re K.C., 186 Ill. 2d at 553. The

court noted section 4-102 swept too broadly because it could potentially be used to

imprison Good Samaritans, errant baseball batters, and even wedding parties, all of

whom possessed wholly innocent motives. In re K.C., 186 Ill. 2d at 553.

       In Zaremba, a section of the Illinois Theft Statute made it a felony for a person to

                                            -12-
1-05-0464

knowingly obtain or exert control over property in the custody of any law enforcement

agency where that person has been officially informed the property was stolen. Ill. Rev.

Stat. 1989, ch. 38, par. 16-1(a)(5). The court found the statute=s purpose was to enable

law enforcement officers to conduct undercover operations aimed at breaking up

fencing operations. The court held, however, that the statute failed the rational basis

test because it could be used to punish innocent conduct. Because section 16-1(a)(5)

contained no culpable mental state, it could potentially subject innocent conduct, such

as an evidence technician=s legitimate custody of stolen property, to a felony penalty.

Zaremba, 158 Ill. 2d at 42-43.

         Finally, in Wick, the court invalidated a section of the aggravated arson statute

that made it a Class X felony to knowingly damage a building by fire that caused injury

to a fireman or police officer at the scene. Ill. Rev. Stat. 1981, ch. 38, par. 20-1.1(a)(3).

The court held the statute swept too broadly, taking in innocent conduct, such as a

farmer who burned his deteriorated barn to clear space for a new one. Wick, 107 Ill. 2d

at 67.

         A common theme runs through all of the cases cited by defendant. Each statute

had the capacity to sweep in innocent people who could reasonably believe they were

engaging in lawful activity. That is, the acts that comprised the offenses were not

necessarily criminal in nature. The statutes did not accomplish their legislative purpose.

         We apply the Arational basis@ test to this statute. See People v. Hamm, 149 Ill.
2d 201, 216, 595 N.E.2d 540 (1992). Under this test, the question is whether the

statute bears a reasonable relationship to a public interest to be served, Aand the means

                                             -13-
1-05-0464

adopted are a reasonable method of accomplishing the desired objective.@ Wright, 194
Ill. 2d at 24. We believe this secret compartment statute, on its face, fails the test. We

find the statute violates the due process provisions of the United States and Illinois

Constitutions.

       We recognize there is some authority for using a method that would allow us to

save the statute. In People v. Tolliver, 147 Ill. 2d 397, 589 N.E.2d 527 (1992), the

statute being challenged on the grounds of constitutional overbreadth, section 4-

104(a)(2) of the Illinois Vehicle Code, made it a crime to knowingly possess a vehicle

title without authority or complete assignment. The statute did not require a criminal

intent or purpose. The court recognized the statute created the risk of punishing

innocent conduct, while it also served to prevent car theft. The court simply determined

that in order to violate the statute the accused had to possess the incomplete title with

criminal knowledge, Ain other words, knowledge plus criminal purpose.@ Tolliver, 147 Ill.
2d at 403.

       We opt to take the secret compartment statute as it is written. We do not believe

it would be appropriate for this court to add the words required to satisfy the right to due

process. That is the business of the legislature.

IV. Other Issues

       The defendant raises other issues concerning the weight of the State=s evidence

against him and certain comments by the trial court when announcing its verdict of

guilty. Because we find the statute he was convicted of violating is unconstitutional, we

see no reason to address other issues.

                                            -14-
1-05-0464

CONCLUSION

       We conclude the secret compartment statute is unconstitutional on its face in that

it violates the due process clauses of the United States and Illinois constitutions. The

defendant=s conviction is reversed.

       Reversed.

       SOUTH, and HALL, JJ., concur.




                                           -15-